The opinion of the Court was delivered by
Manning, J.
This appeal is from a judgment of forfeiture of an appearance bond, and a motion to dismiss is made for want of jurisdiction.
*201Joshua Williams, having been arrested on a charge of murder, was held to bail ( by what authority does not appear ) in the sum of three hundred dollars for which he gave bond with Henry Schorten and Charles Williams as sureties. Upou the meeting of court an information was filed charging him with assault with a dangerous weapon with intent to commit murder, and an order was entered that the sheriff take bond for the defendant’s appearance in the sum of three hundred dollars. None was taken.
The defendant was tried and the jury failed to agree. There were several continuances at subsequent terms. Finally at the autumn term 1884, the defendant was called and failing to appear, his bond was forfeited. Later in the same term his sureties produced him in ojien court and moved to set aside the judgment of forfeiture which was refused and they have appealed.
The ground of the motion to dismiss is that the sum is below our jurisdiction, but it is not maintainable.
The forfeiture of an appearance bond is a criminal proceeding and the appeal from the judgment of forfeiture is not to be tested by the rule applicable to civil actions. State v. Cassidy, 7 Ann. 276.
In criminal eases our jurisdiction comprehends only those where the punishment of death or imprisonment at hard labour may be inflicted or a fine exceeding three hundred dollars is actually imposed. Yet it is well settled that we have jurisdiction when the indictment for those offences has been quashed. The State may appeal therefrom although no punishment has been awarded and no fine imposed. State v. Ellis, 12 Ann. 390.
So where the punishment awarded is neither death nor imprisonment at hard labour but of a grade whereof we have not jurisdiction, yet if the offence charged be one for which either of those punishments may be inflicted, we have jurisdiction. State v. Charles, 14 Ann. 650.
Now the. offence with which the defendant is charged is one that gives us jurisdiction because one of the jurisdictional punishments may be inflicted on him, and that fact attracts jurisdiction to the appearance bond that was given in that criminal proceeding. The test of our jurisdiction in such case is not the amount of the bond, but the fact that an offence is charged for the commission of which the punishment of death or imprisonment at hard labour may be inflicted, or a fine exceeding three hundred dollars is actually imposed.
The motion to dismiss is therefore denied.